Citation Nr: 1756212	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-29 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected cervical spine and right shoulder disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel

INTRODUCTION

The Veteran had verified active duty service from September 1980 to January 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In May 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

In a September 2013 decision, the Board reopened the Veteran's claim for service connection for a left shoulder disorder and remanded the matter for further development.  In a January 2015 decision, the Board remanded the claim for additional evidentiary development and to obtain an addendum medical opinion.  The Board again remanded the claim in March 2016 for similar development.  

In September 2017, the Board requested a specialist opinion in a letter to the Veterans Health Administration (VHA).  This opinion was rendered in November 2017.  Generally, after receipt of the opinion, the Veteran will be sent a letter notifying him that an opinion had been received with the enclosed medical opinion.  Thereafter, the Veteran is afforded 60 days to respond.  The Board is not aware of such a letter being sent to the Veteran.  However, as explained below, the benefit sought is being granted in full, and the Veteran will not be prejudiced by issuance of this decision prior to the issuance of this letter or the expiration of a 60 day period.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains the May 2013 hearing transcript, a November 2015 statement from a VA nurse practitioner, and VA medical opinions dated in June 2015 and October 2015.  Otherwise, LCM contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran has left shoulder degenerative joint disease with tendonitis, bursitis, left shoulder SLAP tear, and impingement, that is etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for left shoulder degenerative joint disease with tendonitis, bursitis, left shoulder SLAP tear, and impingement, have been met. 38 U.S.C. §§ 1110, 1131, 1310, 5107 (2012); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the benefit sought is being granted herein, the Board notes that any error in VA's duties to notify and assist is harmless.  Thus, satisfaction of these duties will not be discussed in the instant decision.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) 6the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

The Veteran is seeking service connection for his left shoulder disorders, which he asserts are related to an in-service left shoulder injury, or his service-connected cervical spine degenerative disc disease and spondylosis and/or residuals of bone fragment of the right acromioclavicular joint.  The Board grants service connection on a direct theory of entitlement in the instant decision.  

The Veteran's service treatment records (STRs) indicate clinical evaluation of the normal upper extremities upon service entrance.  May 1980, August 1984, and September 1989 Reports of Medical Examination note normal clinical evaluations of the upper extremities.  An April 1984 STR noted that the Veteran reported left shoulder pain of one day.  He stated he fell down stairs while carrying a box and complained of persistent pain and limited range of motion.  The assessment was rule out dislocation versus soft tissue injury.  An x-ray report indicated no fracture or dislocation.  In an October 1985 STR, the Veteran reported left shoulder pain of three days.  He denied any traumatic injury but noted he worked many overhead jobs.  The assessment was rule out bursitis.  In a September 1989 Report of Medical History, the Veteran reported chronic shoulder pain.  In August 1988 and August 1995 Reports of Medical History, the Veteran reported trick or painful shoulder condition due to a remote shoulder injury without sequelae.  The corresponding August 1988 and August 1995 Reports of Medical examination noted a normal clinical evaluation of the upper extremities.  In a March 2000 Report of Medical History, the Veteran reported a painful or trick shoulder.  Again, the corresponding Report of Medical Examination noted a normal clinical evaluation.  

The Veteran submitted two private nexus opinions.  A March 2009 opinion from Dr. SLC was that the Veteran's left shoulder pain was due to service.  Dr. SLC had reviewed the STRs and noted that the Veteran reported that a 2003 accident had aggravated his left shoulder.  Dr. SLC noted the traumatic in-service injury to the left shoulder.  The examiner also noted, however, that some symptoms of the left shoulder were not service-related.  In a May 2013 submission, Dr. MLT opined that the Veteran's chronic left shoulder pain resulted from a military injury. 

Multiple VA examinations are also of record.  In a September 2001 VA examination report, the Veteran reported pain and soreness of the left shoulder.  There was normal left shoulder range of motion.  An x-ray was negative.  The assessment was status-post left shoulder contusion from football injury. 

In a June 2012 VA examination report, the examiner opined that the left shoulder strain was unrelated to service as shoulder pain was only mentioned once, x-rays were negative at that time during service, a current x-ray was negative, and there was no documentation of treatment from 1985 through 2009.  The Board found this opinion inadequate because the examiner did not address the March 2009 private nexus opinion and other relevant records.

In a December 2013 VA examination report and January 2014 addendum, the examiner opined that left shoulder strain, degenerative joint disease, and some changes of the superior labrum were not related to service.  The examiner noted that the STRs showed shoulder strains that were recovered from, the x-rays did not show a chronic condition until 2008, the Veteran worked in a manual labor job post-service discharge, and there was a post-service 2003 car accident.  The examiner also opined that the disorders were not caused or aggravated by the cervical spine disorder because the symptoms could be caused by the SLAP tear and the Veteran did not report that the neck caused or aggravated the left shoulder disorders.  The examiner also determined there was no nerve condition.  The Board found these opinions inadequate because they did not address the lay statements of record regarding continuous symptoms since service, the 2013 private nexus opinion, or the 2009 private nexus opinion.  

In a June 2015 and October 2015 VA examination report and opinion, the examiner opined that the left shoulder disorder was caused by the automobile accident in 2008.  The examiner noted that the accident caused the SLAP tear and that there was no chronic condition of the shoulder as STRs showed the strain resolved.  The examiner also opined that the service-connected cervical spine disability did not cause or aggravate the pain in the shoulder because the Veteran did not state that his neck affects his shoulder and that his symptoms could be caused just by the SLAP tear.  The Board found these inadequate as they did not address the private nexus opinions, did not address the relevant lay statements of continuous symptoms since service discharge, and the aggravation portion of the opinions were supported by factors related to causation, not aggravation. 

In a June 2016 and September 2016 VA examination report and opinion, the examiner opined that the left shoulder disorder was unrelated to service, based on the STRs and the 2001 examination showing an asymptomatic left shoulder.  The examiner also opined that the left shoulder disorder was not caused or aggravated by the service-connected neck disability or right shoulder disability because there was no nerve condition of the left shoulder and there was no pathophysiological link between these disorders.  The examiner confirmed there was no left shoulder nerve condition.  These opinions are inadequate for many of the same reasons as noted above - failure to address the Veteran's lay statements of continuity of symptoms, failure to address private nexus opinions of record, and failure to provide aggravation opinions.  

Noting this history, the Board requested a specialist's opinion in September 2017.  The opinion was provided by Dr. PC, an orthopaedic shoulder and elbow surgeon at the University of Utah and at the Salt Lake City Veteran's Affairs Medical Center.  Dr. PC cited to a very thorough review of the Veteran's records, including his STRs, post-service treatment records, and the various etiological opinions of record.  The Dr. PC noted that although it was difficult to determine the Veteran's current left shoulder condition based upon records alone, the prior examinations suggest a diagnosis of left shoulder degenerative joint disease.  Dr. PC noted that this condition is frequently associated with inflammation in the periarticular region that can thus manifest as rotator cuff tendinitis and bursitis, and degenerative labral tears (i.e. SLAP tears).  The doctor also noted that bursitis can also manifest as an impingement syndrome.  

Based on his review of the STRs and post-service records, Dr. PC opined that the Veteran suffered an injury while in service and had subsequent exacerbations of this injury with continuing evidence of the injury during his time in service.  While the exact nature of the injury was not diagnosed at the time, the Veteran's history and physical examination were most consistent with a labral tear or chondral injury.  The features of the history that are consistent with this are the nature of the initial trauma, the associated initial loss of range of motion, the intermittent symptomatology, and subsequent description of a "trick" shoulder.  Dr. PC noted that, in his experience and with reference to the medical literature, these in-service injuries can subsequently progress to degenerative joint disease.  Thus, Dr. PC opined that it is at least as likely as not that the Veteran's current disability of the left shoulder is related to his military service.  

Dr. PC also addressed the Veteran's claim that his service-connected residuals of bone fragment of the right acromioclavicular joint caused or aggravated his left shoulder disorder, but that analysis is no longer relevant considering the thorough opinion Dr. PC provided on a direct basis.  That is, the Board accords the November 2017 VHA opinion significant probative weight in finding that service connection is warranted on a direct basis.  

First, based on the November 2017 opinion, the Board finds that the Veteran has degenerative joint disease of the left shoulder that caused or contributed to his other left shoulder diagnoses.  Therefore, the present disability element of service connection is met.  

Second, the Veteran presented for clinical treatment on numerous occasions with left shoulder complaints during service.  Therefore, the in-service incurrent element of service connection is met.  

Third, the Board finds that the November 2017 opinion by Dr. PC satisfies the nexus element for service connection.  The doctor clearly explained how the Veteran's initial left shoulder injury with subsequent manifestations gradually progressed into degenerative joint disease of the left shoulder.  The opinion is supported by adequate rationale and is accorded significant probative weight.  Nieves-Rodriguez v. Peake, 22 Vet App 295, 302-04 (2008) (holding that a central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion).  The Board finds that the November 2017 opinion from Dr. PC demonstrates that the Veteran's left shoulder disorder is etiologically related to injuries sustained during his military service.  

There is no adequate medical evidence of record that refutes or contradicts the opinion provided by Dr. PC.  As such, the Board concludes that service connection is warranted for left shoulder degenerative joint disease.  


ORDER

Service connection for a left shoulder degenerative joint disease with tendonitis, bursitis, left shoulder SLAP tear, and impingement, is granted.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


